EXHIBIT 10.27

DISCOVERY PERFORMANCE EQUITY PROGRAM

NONQUALIFIED STOCK OPTION GRANT AGREEMENT FOR EMPLOYEES

Discovery Communications, Inc. (the “Company”) has granted you an option (the
“Option”) under the Discovery Communications, Inc. 2005 Incentive Plan (As
Amended and Restated) (the “Plan”). The Company’s general program to offer
equity and equity-type awards to eligible employees is referred to as the
“Performance Equity Program” (or “PEP”). The Option lets you purchase a
specified number (the “Option Shares”) of shares of the Company’s Series A
common stock, at a specified price per share (the “Grant Price”).

The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Grant
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving an International Addendum to this Grant Agreement (the “International
Addendum”). You are required to sign a copy of the International Addendum in
addition to accepting this Grant Agreement electronically. The International
Addendum is incorporated into the Grant Agreement by reference and supplements
the terms of this Grant Agreement and future grants to you under the Plan.

 

 

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company’s stock or of this Option, or the Company’s prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY
COMMUNICATIONS, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 



--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Option Exercisability    While your Option remains in effect under the Option
Expiration section, you may exercise any exercisable portions of the Option (and
buy the Option Shares) under the timing rules of this section.    The Option
will become exercisable on the schedule provided in the Cover Letter to this
Grant Agreement, assuming you remain employed (or serve as a member of the
Company’s board of directors) through each Exercisability Date. Any fractional
shares will be carried forward to the following Exercisability Date, unless the
Committee selects a different treatment. For purposes of this Grant Agreement,
employment with the Company will include employment with any Subsidiary whose
employees are then eligible to receive Awards under the Plan (provided that a
later transfer of employment to an ineligible Subsidiary will not terminate
employment unless the Committee determines otherwise).    Exercisability will
accelerate fully on your Retirement, or, while employed, your Disability or
death. If the Company terminates your employment without Cause during a calendar
year before the Option is fully exercisable, the Option shall remain or become
exercisable as though you remained working through any Exercisability Dates
occurring during the 90 days after the date of termination. (“Cause” has the
meaning provided in Section 11.2(b) of the Plan. “Retirement” means your
employment ends for any reason other than Cause at a point at which you are at
least age 60 and have been employed by the Company, any of its subsidiaries, or
Discovery Communications, LLC for at least five years, where your period of
service is determined using the Company’s Prior Employment Service Policy or a
successor policy chosen by the Committee. Acceleration upon Retirement does not
apply in countries subject to the EU Directive on Discrimination.)

Change in Control

  

Notwithstanding the Plan’s provisions, if an Approved Transaction, Control
Purchase, or Board Change (each a “Change in Control”) occurs while you remain
employed by the Company, the Option will only have accelerated exercisability as
a result of the Change in Control if (i) within 12 months after the Change in
Control, (x) your employment is terminated without Cause or (y) you resign for
Good Reason and (ii) with respect to any Approved Transaction, the transaction
actually closes and the qualifying separation from employment occurs within 12
months after the closing date.

  

“Good Reason” has the meaning provided in your employment agreement with the
Company or, if no such agreement is in effect after a Change in Control, any of
the following events without your consent and as measured against the status in
effect at the Change in Control (unless you have subsequently consented to a
different status): (a) a required relocation of your principal place of
employment that results in an increase in commuting distance of at least 50
miles, (b) a job level reduction of at least two levels, or (c) a reduction in
base salary, provided however, that you must provide the Company with written
notice of the existence of the event constituting Good Reason within 45 days of
your knowledge of any such event having occurred and allow the Company 30 days
to cure the same. If the Company so cures the change, you will not have a basis
for terminating your employment for Good Reason with

 

Page 2



--------------------------------------------------------------------------------

  

respect to such cured change. If such event is not cured within such 30 day
period, you may make your resignation effective at the end of such 30 day
period. Unless the Committee determines otherwise, Good Reason provides an
acceleration only for resignations during the 12 month period following a Change
in Control.

  

The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.

Option Expiration    You cannot exercise the Option after it has expired. The
Option will expire no later than the close of business on the Term Expiration
Date. Unexercisable portions of the Option expire immediately when you cease to
be employed (unless you are concurrently remaining or becoming a member of the
Board). Exercisable portions of the Option remain exercisable until the first to
occur of the following, each as defined further in the Plan or the Grant
Agreement, and then immediately expire:   

•      Immediately upon termination of employment for Cause

  

•      The 30th day after your employment (or directorship) ends if you resign
other than on Retirement

  

•      The 90th day after your employment (or directorship) ends if the Company
terminates your employment without Cause (even if then eligible for Retirement,
except as the Committee otherwise provides)

  

•      For death, Disability, or Retirement, the first anniversary of the date
employment ends

  

•      The Term Expiration Date

   If you die during the 30 or 90 day period after your employment ends (on a
termination without Cause or a resignation), the period for exercise will be
extended until the first anniversary of the date your employment ended, subject
to the Term Expiration Date.    The Committee can override the expiration
provisions of this Grant Agreement. Method of Exercise and Payment for Shares   
Subject to this Grant Agreement and the Plan, you may exercise the Option only
by providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires. Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Grant Price using one or more of
the following methods:

Cash/Check

  

cash or check in the amount of the Grant Price payable to the order of the
Company;

Cashless Exercise

  

an approved cashless exercise method, including directing the Company to send
the stock certificates (or other acceptable evidence of ownership) to be issued
under the Option to a licensed broker acceptable to the Company as your agent in
exchange for the broker’s tendering to the Company cash (or acceptable cash
equivalents) equal to the Grant Price and, if you so elect, any required tax
withholdings; or

 

Page 3



--------------------------------------------------------------------------------

Net Exercise

  

by delivery of a notice of “net exercise” to or as directed by the Company, as a
result of which you will receive (i) the number of shares underlying the portion
of the Option being exercised less (ii) such number of shares as is equal to (A)
the aggregate Grant Price for the portion of the Option being exercised divided
by (B) the Fair Market Value on the date of exercise.1

  

The Committee can approve additional payment methods, including use of a fully
or partially recourse promissory note, subject to any prohibitions of applicable
law.

Clawback    If the Company’s Board of Directors or its Compensation Committee
(the “Committee”) determines, in its sole discretion, that you engaged in fraud
or misconduct as a result of which or in connection with which the Company is
required to or decides to restate its financials, the Committee may, in its sole
discretion, impose any or all of the following, to which you agree by accepting
this Grant Agreement:   

Immediate expiration of the Option , whether vested or not, if granted within
the first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”)

  

As to any exercised portion of the Option (to the extent, during the Recovery
Measurement Period, the Option is granted, vests, is exercised, or the purchased
shares are sold), prompt payment to the Company of any Option Gain. For purposes
of this Agreement, the “Option Gain” per share you received on exercise of
options is

  

for stock you have sold or transferred without sale, the greater of (i) the
spread between closing price on the date of exercise and the Grant Price paid
(“Exercise Spread”) and (ii) the spread between the price at which you sold (or
the fair market value on the date of other disposition of) the stock and the
Grant Price paid, and

  

for stock you have retained, the greater of (i) Exercise Spread and (ii) the
spread between the closing price on the date of the Committee’s request for
repayment and the Grant Price paid.

  

This remedy is in addition to any other remedies that the Company may have
available in law or equity.

  

Payment is due in cash or cash equivalents within 10 days after the Committee
provides notice to you that it is enforcing this clawback.

 

 

1

Discovery needs to check with Administrator on whether it would be better to
round down the shares used for payment of the exercise price (and require an
additional check for the partial share) or round up the number of shares used
for payment and pay out cash for the fractional share.

 

Page 4



--------------------------------------------------------------------------------

  

Payment will be calculated on a gross basis, without reduction for taxes or
commissions. The Company may, but is not required to, accept retransfer of
shares in lieu of cash payments.

Withholding    Issuing the Option Shares is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes The Company may take any
action permitted under Section 11.9 of the Plan to satisfy such obligation,
including, if the Committee so determines, satisfying the tax obligations by (i)
reducing the number of Option Shares to be issued to you in connection with any
exercise of the Option by that number of Option Shares (valued at their Fair
Market Value on the date of exercise) that would equal all taxes required to be
withheld (at their minimum withholding levels), (ii) accepting payment of the
withholdings from a broker in connection with a Cashless Exercise of the Option
or directly from you, or (iii) taking any other action under Section 11.9. If a
fractional share remains after deduction for required withholding, the Company
will pay you the value of the fraction in cash. Compliance with Law    You may
not exercise the Option if the Company’s issuing stock upon such exercise would
violate any applicable Federal or state securities laws or other laws or
regulations. You may not sell or otherwise dispose of the Option Shares in
violation of applicable law. As part of this prohibition, you may not use the
Cashless Exercise methods if the Company’s insider trading policy then prohibits
you from selling to the market. Additional Conditions to Exercise    The Company
may postpone issuing and delivering any Option Shares for so long as the Company
determines to be advisable to satisfy the following:   

its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

  

your complying with any requests for representations under the Plan; and

  

your complying with any Federal, state, or local tax withholding obligations.

Additional Representations from You    If you exercise the Option at a time when
the Company does not have a current registration statement (generally on Form
S-8) under the Securities Act of 1933 (the “Act”) that covers issuances of
shares to you, you must comply with the following before the Company will issue
the Option Shares to you. You must —   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

 

Page 5



--------------------------------------------------------------------------------

  

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

No Effect on Employment or Other Relationship    Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan. Not a Stockholder    You understand
and agree that the Company will not consider you a stockholder for any purpose
with respect to any of the Option Shares until you have exercised the Option,
paid for the shares, and received evidence of ownership. No Effect on Running
Business    You understand and agree that the existence of the Option will not
affect in any way the right or power of the Company or its stockholders to make
or authorize any adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stock, with preference ahead of or convertible into, or otherwise
affecting the Company’s common stock or the rights thereof, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether or not of
a similar character to those described above. Governing Law    The laws of the
State of Delaware will govern all matters relating to the Option, without regard
to the principles of conflict of laws. Notices    Any notice you give to the
Company must follow the procedures then in effect. If no other procedures apply,
you must send your notice in writing by hand or by mail to the office of the
Company’s Secretary (or to the Chair of the Committee if you are then serving as
the sole Secretary). If mailed, you should address it to the Company’s Secretary
(or the Chair of the Committee) at the Company’s then corporate headquarters,
unless the Company directs optionees to send notices to another corporate
department or to a third party administrator or specifies another method of
transmitting notice. The Company and the Committee will address any notices to
you using its standard electronic communications methods or at your office or
home address as reflected on the Company’s personnel or other business records.
You and the Company may change the address for notice by like notice to the
other, and the Company can also change the address for notice by general
announcements to optionees. Amendment    Subject to any required action by the
Board or the stockholders of the Company, the Company may cancel the Option and
provide a new Award in its place, provided that the Award so replaced will
satisfy all of the requirements of the Plan as of the date such new Award is
made and no such action will adversely affect the Option to the extent then
exercisable.

 

Page 6



--------------------------------------------------------------------------------

Plan Governs    Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Committee may adjust the number of Option Shares and the Grant Price and other
terms of the Option from time to time as the Plan provides.

 

Page 7